Cynar, J.
(concurring). I concur with the majority and also feel compelled to write separately because we are asked to rule on a most trifling matter. Whatever the public attitude may have been in 1944, since then we have seen the growth of horse racing and other gambling, the State of Michigan sponsoring a multi-million dollar gambling program, and not only bingo but earlybird bingo being approved. Nonetheless, the Michigan Liquor Control Commission sent its investigator to the Fraternal Order of Eagles, supplied with quarters, to play the machine. The investigator played the machine and obtained some replays. The machine was confiscated because it was not a game of skill, gave replays and was thus determined to be a gambling device. I can picture the investigators, pursuant to their traveling orders, attending charitable and community events, scientifically evaluating various devices for violations. Oh, what victories will be gained by locating and confiscating devices which reward the player with a replay. With this in mind, I find the majority’s reasoning compelling for constitutional as well as practical reasons.